Title: Abigail Adams to Cotton Tufts, 6 December 1797
From: Adams, Abigail
To: Tufts, Cotton


        
          Dear sir
          Philadelphia December 6 1797
        
        I received your Letter of Novbr 24 by the post of yesterday. with respect to the Notes you wrote me about I wish you to do by them as you would by your own, as I do not want at present neither Principle or interest. I think it would be most for my interest to do by them as you propose. the method you mention of adding to the out house so as to give me a dairy Room I like very much, and would leave it to your judgment. I think it would be best to have it large enough to take of a closset that cold vitictuals &c may not be mixt in with dairy affairs. I should be glad to have it compleated if possible before I return in the spring, but the winter has sit in with great voilence here, and the Rivers are already frozen up so that I fear we

shall not have a Chance of getting any Cheese here. Congress are but just getting into Buisness, and the vice President is not yet arrived to sit six months together, regulating debates, moderating Warmth and reading papers, is a laborious task, and what I fancy the Present VP. does not like so well as Rocking in his Pivot Chair, or amusing himself with the vibration of a Pendilum. I have never yet seen the southern Man—Washington excepted, who could bear close application for any length of Time. what a ringing would there have been in all the Jacobinical papers from one end of the united states to the other if somebody else had done so!
        we are all well. the cold Weather has intirely put a stop to the yellow fever, and no person would now suppose that such a calamity had ever befallen the city the synod recommended a day of fasting and prayer. the difference between this place and N England, was this, being recommended by a Body of Presbeterian Ministers, none of the Church Clergy would join in it, every shop in the city was open as usual and a very Small proportion of the inhabitants attended worship buisness and pleasure went on as usual.
        Remember me to mrs Tufts and all other Friends from your ever affectionate
        
          Abigail Adams.
        
      